Case 16-24213-CMB       Doc 93    Filed 12/21/20 Entered 12/21/20 15:42:32          Desc Main
                                 Document      Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
   In re:                                     )
                                              ) Bankruptcy No. 16-24213 CMB
   Kevin R. Schade                            )
                                              )
                                Debtor (s)    )
   Kevin R. Schade                            ) Chapter 13
                                              )
                                Movant(s)     )
           v.                                 ) Docket No.
                                              )
   United Guaranty Residential Insurance Co. )
   of North Carolina, PNC Bank National       )
   Association, Westmoreland County Tax       )
   Claim Bureau, and Ronda J. Winnecour,      )
   Trustee                                    )
                                Respondent(s) )

      MOTION FOR APPROVAL OF SALE FREE AND CLEAR OF ALL LIENS,
                    CLAIMS, AND ENCUMBRANCES

          COMES NOW, Kevin R. Schade, by and through their attorneys, Scott R.

   Lowden, Esquire, and Rice & Associates Law Firm, and move this Court to enter an

   Order Approving the sale of property free and clear of all liens, claims and

   encumbrances, and in support thereof avers as follows:

              1. Movant(s), Kevin R. Schade, filed a voluntary petition for relief under

                 Chapter 13 of Title 11 of the United States Code.

              2. This Court has jurisdiction over this motion filed pursuant to 28 U.S.C.

                 Section 1334, 28 U.S.C. Section 157, and 11 U.S.C. Section 363.

              3. The Respondents, which may hold liens, claims and encumbrances against

                 the property to be sold are: (1) United Guaranty Residential Insurance Co.

                 of North Carolina, c/o Arch Mortgage Insurance Co., 230 N. Elm Street,

                 Greensboro, NC 27401, with an approximate balance in the amount of
Case 16-24213-CMB   Doc 93      Filed 12/21/20 Entered 12/21/20 15:42:32           Desc Main
                               Document      Page 2 of 4



              $38,350.00. (2)     PNC Bank National Association, PO Box 94982,

              Cleveland, OH 44101, with an approximate balance in the amount of

              $2,000.00.     (3) Westmoreland County Tax Claim Bureau, 2 N. Main

              Street, Suite 406, Greensburg, PA 15601, to be paid for real estate taxes

              pro-rated to the closing date.

           4. The Movant, Kevin R. Schade (debtor) is the sole owner of a single-family

              residence at 88 Lincoln Avenue, N. Irwin, PA 15642. The realtor for the

              debtor listed the property for sale in the amount of $139,900.00. The

              property appears on Debtor's Schedule A, and is located in Westmoreland

              County, PA, at ID No. 27-01-03-0-024.        The Movant(s) have filed

              amended Schedules B & C to exempt $22,654.00 in the property (DN 91)..

           5. An Application to Employ Realtor, Angela Chorba, was filed on

              December 9, 2020 (DN 88), with a hearing date scheduled for January 6,

              2021. The Trustee has filed a response to the Application (DN 90).

           6. The Movant(s) have received an offer to purchase the property from Dawn

              M. Dillman and Anna N. Clapper for the sum of $139,900.00. The

              purchaser has no relationship to the Debtor. The anticipated closing date

              is February 12, 2021. The “Standard Agreement for the Sale of Real

              Estate”, and the “Seller Estimated Return at Settlement” are attached as

              Exhibit “A”.

           7. The consideration under the proposed purchase is $139,900.00, which will

              leave estimated net proceeds of $113,314.00 (per the “Seller Estimated

              Return at Settlement). From these proceeds, the Trustee shall pay the
Case 16-24213-CMB       Doc 93     Filed 12/21/20 Entered 12/21/20 15:42:32          Desc Main
                                  Document      Page 3 of 4



                  mortgage obligation owed to United Guaranty Residential Insurance Co.

                  of North Carolina (approx. $38,350.00), along with the mortgage

                  obligation owed to PNC Bank National Association (approx. $2,000.00).

                  These mortgage obligations shall be paid by the Trustee, not by the

                  closing agent. From this amount the sum of $22,654.00 shall be paid to

                  Kevin R. Schade (exemption amount), The amount to the Chapter 13

                  Trustee for trustee percentage fees to be determined by the hearing date,

                  and the remaining funds after payment of all other obligations pursuant to

                  the proposed Order Approving Sale to the Chapter 13 Trustee, Ronda J.

                  Winnecour, for plan funding.

              8. The Movants believe and aver that the proposed sale under the terms and

                  conditions of the Agreement of Sale is fair and reasonable.

              9. Counsel for Debtor requests additional attorney fees beyond the no-look

                  fee, to Nicotero & Lowden PC, for additional legal services and expenses

                  rendered in this case in the amount of $3,877.00 as reflected in the

                  attached Exhibit “B”.

              10. The Debtor shall file an amended plan after completion of the sale to

                  provide for funding to complete the plan.

          WHEREFORE, Movants respectfully request that this Honorable Court enter an

   Order approving the sale of the property to Dawn M. Dillman and Anna N. Clapper, free

   and clear of all liens, claims and encumbrances.
Case 16-24213-CMB      Doc 93    Filed 12/21/20 Entered 12/21/20 15:42:32     Desc Main
                                Document      Page 4 of 4




   Respectfully Submitted

   December 21, 2020                             /s/ Scott R. Lowden
   Date                                          Scott R. Lowden
                                                 Nicotero & Lowden, PC
                                                 3948 Monroeville Blvd., Suite 2
                                                 Monroeville, PA 15146
                                                 (412) 374-7161
                                                 niclowlg@comcast.net
                                                 PA I.D.# 72116
